Citation Nr: 1040772	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-39 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability, to 
include recurrent left lumbar myositis, degenerative disc 
disease, and arthritis.  


REPRESENTATION

Appellant represented by:	Joon H. Sung, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from October 1967 to June 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied service connection for left lumbar myositis.  

Thereafter, in a February 2009 decision, the Board noted that the 
claim on appeal had been previously finally denied, and reopened 
the claim.  The Board also then proceeded to deny the claim on 
the merits.  The Veteran filed a timely appeal of this aspect of 
the decision with the United States Court of Appeals for Veterans 
Claims (Court), and pursuant to a Joint Motion for Partial Remand 
filed in April 2010, the February 2009 decision was vacated to 
the extent it denied service connection for a back disorder, and 
the matter was remanded to the Board for action consistent with 
the instructions of the parties to the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The parties to the Joint Motion determined that the Board had not 
sufficiently addressed the facts relevant to whether the Veteran 
had experienced a chronic low back disorder during service.  More 
specifically, the parties to the Joint Motion noted that the 
Board did not address a first Report of Medical History dated 
June 2, 1969, indicating appellant's history of "LBP [presumably 
lower back pain [weight] fell on back in Oct 68," and the fact 
that Appellant was still on medical hold on his last day of 
service and thereafter.  In this regard, the parties further 
noted that the Veteran's DD Form 214 indicated that the Veteran 
left active duty on June 2, 1969, and that on May 14, 1969, 
appellant's service treatment records indicated that his "20 day 
medical hold" was "continued;" thus placing him on medical 
hold until June 3, 1969.  As such, the parties concluded that the 
Board provided an inadequate statement of reasons or bases for 
its determination that appellant did not suffer a back injury in 
service that resulted in a chronic disability.  

In its previous decision, the Board denied the claim for service 
connection relying largely upon the opinion of a June 2006 VA 
examiner who, based on the facts outlined in his report, 
concluded that the Veteran's degenerative changes of the thoracic 
and lumbar spine were less likely as not caused by or as a result 
of the Veteran's in-service back injury because of the lack of a 
localized change consistent with traumatic injury and the time 
lapse since the 1968 injury.  However, the Board's review of the 
facts noted in the June 2006 VA examination report does not 
reflect that they include the facts outlined by the parties to 
the Joint Motion.  Consequently, as this opinion is arguably 
based on an incomplete factual predicate with respect to the 
issue of chronicity during service, in order to fully address the 
concerns of the parties to the Joint Motion, the Board finds that 
this matter should be remanded for an additional examination and 
opinion as to whether any current back disorder is related to 
service.  In light of the determination of the parties to the 
Joint Motion, the same or new examiner should further address 
whether these facts and the other evidence of record are 
sufficient to identify a disease entity and chronicity during 
service, and whether current manifestations of back disability 
are manifestations of the same chronic disease.  38 C.F.R. 
§ 3.303(b) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an additional 
examination before the June 2006 VA 
examiner or another appropriate examiner 
to determine whether any current back 
disorder, to include recurrent left lumbar 
myositis, degenerative disc disease, and 
arthritis, is related to service.  The 
claims folder should be sent to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to indicate in the VA 
examination report if the Veteran's claims 
file was reviewed.  All appropriate 
studies should be conducted.  

As to each disorder of the back, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder had is onset during 
active service, or in the case of 
degenerative disc disease and arthritis, 
during a period of one year following 
service.  

If the answer to the above question is no, 
the examiner should also provide an 
opinion as to whether the first Report of 
Medical History dated June 2, 1969, 
indicating appellant's history of "LBP 
[presumably lower back pain [weight] fell 
on back in Oct 68," the fact that 
Appellant was still on medical hold on his 
last day of service and thereafter, and 
the other evidence of record are 
sufficient to identify a disease entity of 
the back and chronicity during service, 
and whether current manifestations of back 
disability are manifestations of the same 
chronic disease.

The Veteran's dates of service should be 
specified for the examiner and a detailed 
rationale should be provided for all 
opinions offered.  

2.  Thereafter, read the medical opinions 
obtained to ensure that the remand 
directives have been accomplished, and 
return the case to the examiner if all 
questions posed are not answered.  

3.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



